DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/5/21 have been fully considered but they are not persuasive.  Applicant asserts that neither Harbrecht nor Kim disclose the amended features of claim 1.  However, as with both Harbrecht and Kim, the cited structures are capable of collecting water, and the respective drain holes are capable of discharging water from the water collecting space with the door is being closed or is closed.

Response to Amendments
Amendments to the claims overcome the rejection of claims 11 and 13 under 35 USC 112(b) set forth in the prior Office action.  Therefore, the rejection is withdrawn.
The rejections of claims 1-6, 11, 12, and 14 under 35 USC 102(a)(2); claims 1-6, 11, 12, 14, and 15 under 35 USC 102(a)(1); and claims 7-10 and 13 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 11, 12, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 20170306550 by Harbrecht et al.
As to claim 1, Harbrecht discloses a washing machine comprising a housing 6 (fig. 1), a tub 5 with a loading port 10; and a door 14, wherein the door has a water collecting space (reservoirs 26 can collect water flowing along a door surface, fig. 3); and a water collecting cover portion 36, 52 (fig. 5) that covers a portion of the water collecting space, wherein the water collecting cover portion includes a drain hole 42 (fig. 3) in the water collecting cover portion 36
As to claim 2, Harbrecht discloses that the door includes a door cover (outer portion of the door, see fig. 5) and a cover holder (frame 34) on which the door cover is mounted and including the water collecting cover portion 36, 52; and a portion of the door cover is spaced apart from the water collecting cover portion to form an inflow gap 53 (fig. 3).
As to claim 4, Harbrecht discloses that the drain hole 42 is at a front of the water collecting space (fig. 3).

As to claim 6, Harbrecht discloses that the cover holder 34 (fig. 3) has an opening such that the inside of the tub can be seen by a user (para. 18), and the water collecting cover portion 36 is disposed at at least a portion of the door opening along a circumference of the opening.
As to claim 11, Harbrecht discloses that the water collecting cover portion 36 protrudes from a surface of the door towards the loading port (fig. 1).
As to claim 12, Harbrecht discloses that the door is rotatably mounted to the tub (fig. 1) and the water collecting space 26 is at a side end portion adjacent to a pivot axis of the door.
As to claim 14, Harbrecht discloses that the water collecting space 26 is at a lower portion of the door (fig. 1).

Claims 1, 2, 4-6, 11, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20150275413 by Kim et al.
As to claim 1, Kim discloses a washing machine comprising a housing 10 (fig. 1), a tub 12 with a loading port 24 (fig. 3); and a door 100, wherein the door has a water collecting space 120a; and a water collecting cover portion 122 (fig. 2) that covers a portion of the water collecting space, wherein the water collecting cover includes a drain hole 130 (fig. 3); 120b, 126c (fig. 11) in the water collecting cover portion.

As to claim 4, Kim discloses that the drain hole 120b, 126c (fig. 11) is at a front of the water collecting space.
As to claim 5, Kim discloses that the door cover includes a transparent material 112 (para. 94).
As to claim 6, Kim discloses that the cover holder 132 (fig. 3) has an opening such that the inside of the tub can be seen by a user (e.g. 126b, fig. 11), and the water collecting cover portion 122 is disposed at at least a portion of the door opening along a circumference of the opening (fig. 2).
As to claim 11, Kim discloses that the water collecting cover portion 122 protrudes from a surface of the door towards the loading port (fig. 8C).
As to claim 12, Kim discloses that the door is rotatably mounted to the tub and the water collecting space 120a is at a side end portion adjacent to a pivot axis of the door (fig. 3).
As to claim 14, Kim discloses that the water collecting space 120a is at a lower portion of the door (fig. 3).
As to claim 15, Kim discloses a lid 120 (fig. 3) in the housing, wherein the housing has a housing opening, and the lid opens and closes the housing opening.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20170306550 by Harbrecht et al. in view of U.S. Patent Application Publication 20200232137 by Zhao et al. and U.S. Patent Application Publication 20040020246 by Yun et al.
As to claims 7 and 9, Harbrecht does not teach a sealing member to seal a gap between the door cover and the cover holder.  However, one of ordinary skill in the art would have recognized as obvious to modify the washing machine taught by Harbrecht to have a sealing member.  Zhao teaches a washing machine and further teaches that sealing an opening of a washing machine prevents water from flowing out of the tub so as to protect against faults such as leakage and a short circuit (para. 10).  Zhao teaches that inserting a seal into an insertion portion (groove) provides static sealing to ensure no water leakage occurs (para. 40).  Yun also teaches a washing machine and further teaches a sealing member fixed to an insertion portion on a door, the insertion portion have a fixing portion to fix the sealing member and the sealing member has a groove inserted around the fixing portion (fig. 4, note seal 660).  Yun also teaches that a seal (gasket) serves to seal door components to prevent leakage (para. 25).  One of ordinary 
As to claim 8, upon the obvious modification to have a sealing member, a water collecting space of Harbrecht, in particular the portion facing the water collecting space, would be formed at the insertion portion, since Zhao and Yun teach the benefits of sealing components within a door to prevent water from leaking from spaces in which water may collect or come into contact with.
As to claim 10, one of ordinary skill in the art would have recognized as obvious that a side surface of the sealing member would contact the door cover, as would be expected in order to provide the static seal between the cover and adjacent components.
As to claim 13, one of ordinary skill in the art would have recognized as obvious to include a tub sealing member to seal a gap between the tub and the door, as is taught by Zhao, to realize the benefits discussed above, namely to prevent water leakage.

Claims 7-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20150275413 by Kim et al. in view of U.S. Patent Application Publication 20200232137 by Zhao et al. and U.S. Patent Application Publication 20040020246 by Yun et al.

As to claim 8, upon the obvious modification to have a sealing member, the water collecting space of Kim, in particular the portion surrounded by the interface between the door cover and cover holder, would be formed at the insertion portion, since Zhao and Yun teach the benefits of sealing components within a door to prevent water from leaking from spaces in which water may collect or come into contact with.
As to claim 10, one of ordinary skill in the art would have recognized as obvious that a side surface of the sealing member would contact the door cover, as would be 
As to claim 13, one of ordinary skill in the art would have recognized as obvious to include a tub sealing member to seal a gap between the tub and the door, as is taught by Zhao, to realize the benefits discussed above, namely to prevent water leakage.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SPENCER E. BELL/             Primary Examiner, Art Unit 1711